DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 	WEARABLE INJECTION DEVICE (Select one from Species A-B): 
Species A: Fig. 1A, which does not require a mixing chamber or a diluent container 
Species B: Fig. 1B, which requires a mixing chamber and a diluent container
Species C: Fig. 1C, which requires a primary container and a separate mixing mechanism provided outside of the housing

MIXING MECHANISM (Select one from Species D-N):
Species D: Fig. 2A, 2B where the mixing mechanism discloses a container with piezoelectric element(s) that once activated, causes the bulk intermediate medicament to release from the container wall into the diluent.
Species E: Fig. 3 where the mixing mechanism discloses a container with piezoelectric element(s) wherein the diluent is located in a separate container from the bulk intermediate medicament, and once activated, causes the bulk intermediate medicament to release from the container wall into the diluent.
Species F: Fig. 4 where the mixing mechanism discloses a chamber with a piezoelectric element that vibrates the membrane with an orifice(s) in order to create a synthetic jet flow that aids in mixing the bulk intermediate medicament and diluent.
Species G
Species H: Fig. 6 where the mixing mechanism discloses a container wherein the introduction of a diluent causes the impeller to induce an oscillation movement in order to mix the diluent and the bulk intermediate medicament.
Species I: Fig. 7 where the mixing mechanism discloses a container wherein diluent is introduced into the container and therefore undergoes a vortex generation system in order to cause the diluent to scrap the bulk intermediate medicament and mix. 
Species J: Fig. 8 where the mixing mechanism discloses a mixing chamber wherein the introduction of a fluid into the venturi system, and, at the low pressure region, causes the diluent and bulk intermediate medicament to be drawn into the stream of the fluid and reconstituted.
Species K: Fig. 9A, 9B, 9C where the mixing mechanism discloses a container with a valve that separates the diluent container from the bulk intermediate medicament container. 
Upon election of Species K, an election of subspecies between K1 (Fig. 9B) and K2 (Figs. 9C and 9D) is required.
Species L: Fig. 10 where the mixing mechanism discloses a container with a microtube coupled with a diluent container wherein activation causes the diluent to pass through the microtube and dissolve and mix with the bulk intermediate medicament
Species M: Fig. 11 where the mixing mechanism discloses a container having a turbulent-producing surface that causes the mixing of the bulk intermediate medicament and the diluent. 
Species N: Fig. 12 where there electrochemical mixing mechanism discloses that movement of an ionic solution across a membrane using an osmotic mini-pump to mix with the bulk intermediate medicament.
The species are independent or distinct because of their mutually exclusive characteristics as detailed above. In addition, these species are not obvious variants of each other based on the current record.
The species are independent or distinct because. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/             Examiner, Art Unit 3783  

/BRANDY S LEE/             Primary Examiner, Art Unit 3783